                                                                          Asheville
                                                                         Sep 07 2021


             UNITED STATES DISTRICT COURT
     For the WESTERN DISTRICT OF NORTH CAROLINA

                                      1:21mc24
                    MISCELLANEOUS NO. -----


IN RE:         OFFICIAL COURT CLOSING



                                 ORDER
     THIS MATTER is before the Court upon its own motion.
     The United States District Court for the Western District of North
Carolina will be closed on Thursday November 25, 2021, and Friday,
November 26, 2021, in observance of the Thanksgiving holiday.
       The United States District Court for the Western District of North
Carolina will BE CLOSED ALL DAY on Friday, December 24, 2021.
       The court will also be closed Monday, December 27, 2021.
       The United States District Court for the Western District of North
Carolina will be closed on Friday, December 31, 2021, for the New Year
holiday.
     IT IS, THEREFORE, ORDERED on behalf of the court this               3
day of September 2021.




                                                  ef
                                                udge




           Case 1:21-mc-00024-MR Document 1 Filed 09/07/21 Page 1 of 1
